                                                                                                                              Case 17-01129                           Doc 78    Filed 08/14/19 Entered 08/14/19 15:17:50        Desc Main
                                                                                                                                                                                  Document     Page 1 of 1

                                       Dated: 8/14/2019
                                                                                                                                                                          UNITED STATES BANKRUPTCY COURT
                                                                                                                                                                                       FOR THE
                                                                                                                                                                             DISTRICT OF MASSACHUSETTS
Reconsideration is hereby denied. See In re Wedgestone Financial, 141 B.R. 7 (Bankr. D. Mass. 1992) (“Initial arguments are not to be treated as a




                                                                                                               In re                                                                                IN PROCEEDINGS UNDER
                                                                                                               SHARLENE GREER-ALLEN,                                                                CHAPTER 7
                                                                                                                                   Debtor                                                           CASE NO. 17-12935


                                                                                                               SHARLENE GREER-ALLEN,
                                                                                                                               Plaintiff

                                                                                                                                                         v.                                         ADVERSARY PROCEEDING
                                                                                                                                                                                                    NO. 17-01129
                                                                                                               NATIONAL COLLEGIATE STUDENT
                                                                                                               LOAN TRUST 2006-3, NATIONAL
                                                                                                               COLLEGIATE STUDENT LOAN
                                                                                                               TRUST 2005-3, and NATIONAL
                                                                                                               COLLEGIATE STUDENT LOAN
                                                                                                               TRUST 2005-1,
                                                                                                                                   Defendants


                                                                                                                                                              MOTION FOR RECONSIDERATION OF ORDER OF JULY 29, 2019
                                                                                                                                                                           CONCERNING THE PARTIES’
                                                                                                                                                                    CROSS-MOTIONS FOR SUMMARY JUDGMENT
dress rehearsal for a second attempt to prevail on the same matter.”).




                                                                                                                                                        NOW COMES the Plaintiff, Sharlene Greer-Allen ("Sharlene Greer-Allen" or

                                                                                              “Plaintiff”), and, pursuant to Fed. R. Bankr. Pro. 9023 and Fed. R. Civ. Pro. 59(e), hereby moves

                                                                                              for the reconsideration and the altering of judgment of the Court’s decision and order granting

                                                                                              the Defendants’ Motion for Summary Judgment and denying the Plaintiff’s Motion for summary

                                                                                              Judgment. As grounds therefor, the Plaintiff hereby states as follows:


                                                                                                                                                                              STATEMENT OF FACTS AND
                                                                                                                                                                            APPLICABLE LEGAL STANDARD

                                                                                              1. On February 20, 2018, the Plaintiff filed her Motion for Summary Judgment along with a

                                                                                                                                                     memorandum of law and the affidavit of the defendant in support of the Motion for Summary


                                                                                                                                                                                              -1-
